DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-7 and 11 are rejected under 35 U.S.C. 103 as unpatentable over Miyata (Patent No. US 9,449,987 B1) in view of Hopkins et al. (PG Pub. No. US 2020/0119038 A1).
Regarding claim 1
depositing a bilayer structure (1000, including alternating layers 32/43) on a semiconductor substrate (8), wherein the bilayer structure comprises alternating layers of an oxide layer (col. 6 lines 53-55) and a nitride layer (col. 7 lines 15-17); 
etching a channel hole (49) in the bilayer structure (fig. 19) with a first chemical (col. 20 lines 26-28: etching of 49 comprises a chemical reaction, and therefore implicitly includes at least one chemical); 
depositing a liner on a side of the bilayer structure within the channel hole (col. 20, lines 41-43: liner, not shown, formed within hole 49) ; 
depositing a plug fill in the channel hole (col. 20 lines 35-36 & fig. 20: 59 formed in 49), the plug fill comprising at least one of: 
silicon germanium plug (col. 20 lines 50-51) or 
a graded germanium plug; 
polishing the plug fill (col. 20 lines 66-67: CMP); 
etching the plug fill with a second chemical (col. 25 lines 5-12); and 
removing the liner (col. 25 lines 14-20); 
wherein any of the above steps are repeated to form a desired height of the 3-D NAND device (col. 21 lines 4-6: at least the step of forming the bilayer structure is repeated to form second alternating stack 2000).
Miyata further teach the liner comprises a dielectric material layer such as a silicon oxide layer, a silicon nitride layer, a dielectric metal oxide layer, or a stack thereof (col. 20 lines 45-48), and is removable by an etch process that is selective to the materials of the first alternating stack (col. 25, lines 16-19).  
Miyata is silent to the method further including depositing the liner on a top of the bilayer structure.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the liner of Miyata to deposit on a top of the bilayer structure, as a means to form a conformal liner layer (Hopkins, ¶ 0060), ensuring complete coverage of the channel hole for protection of the materials in the bilayer stack (108 of Hopkins, 1000 of Miyata).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, the conformal structure of Hopkins is suitable to provide the protective liner of Miyata, with no change in the no change in the function of etch selectivity relative to a bilayer stack.

Regarding claim 3, Miyata in view of Hopkins teaches the method of claim 1, wherein the plug fill comprises silicon germanium, and wherein a germanium content in the plug fill ranges from 1 % to 100% (Miyata, col. 20 lines 50-51: 59 comprises germanium, which is SiGe with 100% germanium 
Furthermore, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 4, Miyata in view of Hopkins teaches the method of claim 1, wherein the step of filling in the channel hole with a plug fill comprises: 
depositing a plug layer in the channel hole (Miyata, col. 20 lines 35-36 & fig. 20: 59 formed in 49); 
etching back a portion of the plug layer (Miyata, col. 20 line 67: planarization of 59 includes a recess etch process); and 
pinching of the top of the plug layer with at least one of: 
germanium; 
silicon; or 
silicon-germanium alloy (Miyata, col. 20 lines 59-61: 59 formed with a cavity, which implicitly comprises a pinched portion of plug layer material); 
wherein the plug layer comprises silicon germanium or graded germanium (Miyata, col. 20 lines 50-51); and 
wherein the pinching of the top creates a void in the plug layer (Miyata, col. 20 lines 59-61: 59 formed with a cavity), a size of the void being controllable (Miyata, col. 20 lines 6061: formation of cavity controllable by manner of deposition).

Regarding claim 6, Miyata in view of Hopkins teaches the method of claim 1, wherein the second chemical comprises at least one of: 
hydrogen chloride (HCl);
hydrogen fluoride (HF); 
hydrobromic acid (HBr); 
ammonium hydroxide; 
hydrogen peroxide (Miyata, col. 25 lines 11-12);
water; 
thyroxine 5-deiodinase;
nitric acid (HN03);
(trimethylsilyl)dimethylhydrazine (TDMH); or 
a combination of any of the above.

Regarding claim 7, Miyata in view of Hopkins teaches the method of claim 1, wherein the step of polishing the plug fill comprises chemical mechanical polishing (CMP) (Miyata, col. 20 lines 66-67).

Regarding claim 11, Miyata in view of Hopkins teaches an apparatus for forming a 3-D NAND device, wherein the apparatus is configured to perform the method of claim 1 (implicit: method of Miyata performed by at least one apparatus).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miyata in view of Hopkins as applied to claim 1 above, and further in view of Guillorn et al. (PG Pub. No. US 2019/0393304 A1).
Regarding claim 2, Miyata in view of Hopkins teaches the method of claim 1, comprising a liner (Miyata, col. 20, lines 41-48 & figs. 19-20: dielectric liner, not shown, formed within hole 49 before 
Miyata in view of Hopkins does not teach wherein the liner comprises at least one of: 
germanium oxide; 
germanium (Ge);
silicon germanium (SiGe); 
germanium nitride (GeN); or 
pure silicon (Si).  
Guillorn teaches a method of selectively removing a sacrificial dielectric isolation layer (similar to the liner materials of Miyata and/or Hopkins), a germanium content of select SiGe layers are at a differential of at least 25 atomic percent relative to other SiGe layers, wherein higher content germanium layers including the epitaxially grown sacrificial dielectric isolation layer can be selectively removed (¶ 0023).   
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the dielectric liner of Miyata in view of Hopkins with germanium, as a means to optimize the selectivity of the dielectric liner relative to other layers with lower germanium content (Guillorn, ¶ 0023).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the germanium-containing dielectric material of Guillorn is suitable to provide the liner removal selectivity of Miyata in view of Hopkins.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miyata in view of Hopkins as applied to claim 1 above, and further in view of Wang et al. (PG Pub. No. US 2019/0362970 A1).
Regarding claim 5, Miyata in view of Hopkins teaches the method of claim 1, comprising etching a channel hole (Miyata, 49) in a bilayer structure (Miyata, 1000) with a first chemical (Miyata, col. 20 lines 26-28: etching of 49 comprises a chemical reaction, and therefore implicitly includes at least one chemical).  Miyata in view of Hopkins further teaches an exemplary etching process comprises a reactive ion etch (Miyata, col. 20 lines 28-29), and exposes a surface of silicon substrate 10 (Miyata, col. 19 lines 22-23 and fig. 19).
Miyata in view of Hopkins is silent to wherein the first chemical comprises at least one of: 
hydrofluoric acid (HF), hydrochloric acid (HCl), hydrofluoric acid (HF), hydrobromic acid (HBr), or a combination of the foregoing.
Wang teaches a method of etching a channel hole (¶ 0031: 120, corresponding to 49 of Miyata) in a bilayer structure (¶ 0031: 110, corresponding to 1000 of Miyata) to expose a surface of a silicon substrate (¶ 0033 & fig. 1), wherein the etching process includes a reactive ion etch (¶ 0037, similar to that of Miyata) and hydrofluoric acid (¶ 0038).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the channel hole etching process of Miyata in view of Hopkins to further include hydrofluoric acid, as a means to clean native oxide and/or a damaged layer (Wang, ¶ 0037: 117), improving the substrate interface for subsequent processing. 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata in view of Hopkins as applied to claims 1 and 4 above, and further in view of Chen et al. (PG Pub. No. US 2019/0319100 A1).
Regarding claim 8, Miyata in view of Hopkins teaches the method of claim 1, wherein the step of depositing the plug fill in the channel hole further comprises an in-situ doping with a dopant, the dopant comprising at least one of: 
germanium (Ge) (Miyata, implicit: 59 comprises germanium); 
gallium (Ga); 
boron (B); 
phosphorous (P); 
arsenic (As); or 
aluminum (Al).
Miyata in view of Hopkins further teaches the plug fill is formed by a chemical vapor deposition process (Miyata, col. 20, lines 54-59: conformal chemical vapor deposition, non-conformal chemical vapor deposition).
Miyata in view of Hopkins is silent to the deposition process including introducing the dopant in an in-situ manner.
Chen teaches a process for depositing conformal silicon germanium material (¶ 0074: 602, corresponding to the material of Miyata), the deposition comprising chemical vapor deposition which introduces germanium dopant in an in-situ manner (¶ 0074: silicon-germanium alloy layer 602 formed by a conformal deposition method employing a germanium precursor, which is introduced in-situ).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the in-situ deposition of Chen to form the plug fill of Miyata in view of Hopkins, as a means to optimize process efficiency by minimizing the number of process steps for forming the conformal silicon germanium layer.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the 

Regarding claim 9, Miyata in view of Hopkins teaches the method of claim 4, comprising a step of depositing the plug layer in the channel hole (Miyata, col. 20 lines 35-36 & fig. 20: 59 formed in 49).  Miyata in view of Hopkins further teaches the plug fill is formed by a chemical vapor deposition process (Miyata, col. 20, lines 54-59: conformal chemical vapor deposition, non-conformal chemical vapor deposition).
Miyata in view of Hopkins is silent to wherein the step of depositing the plug layer in the channel hole comprises flow of a silane precursor, the silane precursor comprising at least one of: 
silane;
disilane; 
trisilane; 
chlorosilane; 
dichlorosilane; 
trichlorosilane; 
tetrachlorosilane; 
neopentasilane; 
methylsilane; 
dimethylsilane; 
trimethylsilane; 
tetramethylsilane; or 
a combination of the foregoing.
Chen teaches a process for depositing conformal silicon germanium material (¶ 0074: 602, corresponding to the material of Miyata), the deposition process comprising chemical vapor deposition which introduces a precursor comprising silane, disilane, or dichlorosilane (¶ 0074).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the silane precursor of Chen to form the plug fill of Miyata in view of Hopkins, as a means to provide a conformal silicon germanium layer (Chen, ¶ 0074).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 10, Miyata in view of Hopkins teaches the method of claim 4, comprising a step of depositing the plug layer in the channel hole (Miyata, col. 20 lines 35-36 & fig. 20: 59 formed in 49).  Miyata in view of Hopkins further teaches the plug fill is formed by a chemical vapor deposition process (Miyata, col. 20, lines 54-59: conformal chemical vapor deposition, non-conformal chemical vapor deposition).
Miyata in view of Hopkins is silent to wherein the step of depositing the plug layer in the channel hole comprises flow of a germanium precursor, the germanium precursor comprising at least one of: 
germane; 
digermane; 
dichlorogermane; 
trichlorogermane; 
tetrachlorogermane; 
germanium alkoxide; or 
a combination of the foregoing.
 Chen teaches a process for depositing conformal silicon germanium material (¶ 0074: 602, similar to the material of Miyata), the deposition process comprising chemical vapor deposition which introduces a germanium precursor comprising germane or digermane (¶ 0074).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the germanium precursor of Chen to form the plug fill of Miyata in view of Hopkins, as a means to provide a conformal silicon germanium layer (Chen, ¶ 0074).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Miyata in view of Hopkins as applied to claim 11 above, and further in view of Falster et al. (PG Pub. No. US 2014/0187022 A1).
Regarding claim 12, Miyata in view of Hopkins teaches the apparatus of claim 11, comprising an apparatus configured to perform at least one of: depositing a bilayer structure, chemically etching a channel hole in the bilayer structure, depositing a liner on a side of the bilayer structure, depositing a germanium plug fill in the channel hole, polishing the plug fill, etching the plug fill, and removing the liner (see the rejections of claims 1 and 11 above: the method of claim 1 implicitly requires at least one apparatus).
Miyata in view of Hopkins is silent to wherein the apparatus comprises at least one of: 
a vertical furnace system; 
a batch reactor system; or 
a single wafer reactor system.
Falster teaches a chemical vapor deposition apparatus configured to deposit silicon germanium (corresponding to the plug fill material of Miyata), the apparatus comprising a single-wafer or a multiple-wafer batch reactor (¶ 0045).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the apparatus of Miyata in view of Hopkins to comprise the reactor of Falster, as a means to optimize manufacturing efficiency by providing a means for simultaneously processing a plurality of substrates with the plug fill material of Miyata.
Furthermore, the Examiner notes that claims 11 and 12 are directed to a different statutory category (machines) than claims 1-10 (processes).  The Applicant is reminded that a process and an apparatus for its practice can be shown to be distinct inventions, if either or both of the following can be shown: (A) that the process as claimed can be practiced by another materially different apparatus or by hand; or (B) that the apparatus as claimed can be used to practice another materially different process. 
If the Applicant disagrees with the Examiner’s assertion that the apparatus of Falster is an obvious variation to that of Miyata and/or Hopkins, any evidence made of record showing the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.